Citation Nr: 1542487	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  10-43 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected traumatic brain injury (TBI).

2.  Entitlement to service connection for deep vein thrombosis, to include as secondary to service connected TBI.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating for anosmia.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. In an October 2011 rating decision, the RO denied entitlement to service connection for deep vein thrombosis (DVT) and denied the Veteran's petition to reopen a previously denied claim for service connection for obstructive sleep apnea (OSA), both secondary to his service connected residuals of TBI.   In June 2013, the Veteran was afforded a videoconference hearing before the undersigned. A hearing transcript is associated with the record.

In October 2013, the Board, in pertinent part, reopened the OSA claim and remanded the issue, along with the DVT claim.

In a December 2013 rating decision, the RO granted a separate noncompensable disability rating for anosmia.

In rating decisions in April 2014, the RO denied entitlement to PTSD.

In July 2014, the Board added the issue of entitlement to TDIU to the appeal as it had been raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In addition, in pertinent part, the Board remanded the claims for entitlement to service connection for OSA and DVT, and the TDIU claim for further development.  The Board also remanded the issue of entitlement to an initial compensable disability rating for anosmia for issuance of a statement of the case (SOC).

In September 2014, the Board remanded the issues of entitlement to service connection for OSA and DVT, and the TDIU claim for further development.  

In September 2014, the Veteran perfected his claim for entitlement to an initial compensable disability rating for anosmia.

The claims file has been converted in its entirety onto an electronic record (efolder) within the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue(s) of entitlement to service connection for OSA and DVT, both to include as secondary to service connected TBI and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran has PTSD related to service.  

2.  Anosmia has not been manifested by complete loss of the sense of smell.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

2. The criteria for a compensable disability rating for anosmia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6275 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this issue in July 2014, issuance of an SOC.  This was provided to the Veteran that same month.

The Veteran was provided with a VA examination most recently in August 2014.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.




Service connection - PTSD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the evidence of record is in relative equipoise as to whether the Veteran has PTSD related to service.  

VA medical records reflect that the Veteran was assessed with PTSD in May and July 2010.  The Veteran reported a history of PTSD in June and September 2010.  In August 2010, it was reported that the Veteran was participating in ongoing treatment at the Orlando VA medical center for PTSD.

Social Security Administration (SSA) records reflect a diagnosis of PTSD, in partial remission.

A November 2013 VA TBI examination reflected that the Veteran had PTSD related to his TBI. 

A February 2014 VA examination showed the examiner's opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, this examiner did not comment on the other diagnoses of record.  The Board notes that, pursuant to the holding in McLain, the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  While this examiner may not have found that the Veteran had a diagnosis of PTSD at the time of the examination, this does not preclude a finding that the Veteran had PTSD over the appeals period linked to his TBI.

Private medical records dated in April 2014 reflect a diagnosis of PTSD.

The Veteran underwent another VA TBI examination in August 2014.  Significantly, when the examiner was prompted to opine whether the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the Diagnosis section, he listed PTSD.

As such, resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for PTSD.  

Initial rating - anosmia

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has a noncompensable (0 percent) rating for anosmia under Diagnostic Code 6275.  Diagnostic Code 6275 provides for a 10 percent disability rating for complete loss of the sense of smell.

The Veteran was provided with a July 2010 VA examination to determine the extent of the Veteran's loss of smell.  The examiner noted that results of smell test(s) for coffee, soap, oil of lemon were 24.  The range 19-25 reflected severe microsomia.  The examiner determined that the Veteran's sense of smell was partially lost.

An October 2010 VA medical record reflected that the Veteran had a decreased sense of smell.

The Veteran was afforded a VA examination in November 2013.  The examiner noted that the Veteran had a partial loss of the sense of smell.

The Veteran was provided with a VA examination in August 2014.  The examiner noted that the Veteran indicated that his loss of smell was persistent.  However, the examiner also noted that the Veteran complained of body odor related to his skin condition and was therefore able to smell.  In his skin examination the Veteran indicated that he used topical anti-fungal ointment for his body odor, and wore cologne, but that he could still smell his body odor. The examiner noted that endocrinology notes specifically state a wide range of foods that the Veteran was eating, and that this would not be the case with difficulty of smell, which leads to difficulty with taste. 

The Board finds that, based on the evidence of record, the Veteran's service-connected anosmia does not meet the criteria for a compensable disability rating.  The Veteran himself has indicated that he still has the ability to smell.  While this may be diminished, the rating criteria specifically state that a compensable, or 10 percent, disability rating is warranted only for a complete loss of smell.  The medical evidence of record does not reflect that the Veteran has a complete loss of smell.  As such, a compensable disability rating is not warranted.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected anosmia is manifested by a partial loss of the sense of smell, which is contemplated by the rating schedule.  There is nothing exceptional or unusual about the Veteran's anosmia because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his anosmia has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected anosmia does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for PTSD is granted.

An initial compensable disability rating for anosmia is denied.


REMAND

Regarding his service connection claims, the Veteran contends that he has OSA and DVT secondary to his service-connected residuals of TBI.  In particular, the Veteran contended that he developed both disorders as a result of obesity that is due to the residuals of TBI for which he has been granted service connection.

In July 2014, the Board remanded this case in order to obtain an addendum opinion from the VA examiner who provided a November 2013 VA opinion with regard to the Veteran's claims for entitlement to service connection for OSA and DVT secondary to his service-connected residuals of TBI.

The opinion was provided in August 2014, with an addendum in October 2014.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the Veteran's claim for entitlement to service connection for OSA, the examiner had been instructed to address the Veteran's report of having experienced problems with sleep from his time in service to the present, as well as his claimed 1992 diagnosis of OSA, in opining as to whether any such disorder had its origin in service.  In offering the required opinions, the examiner was directed to discuss the Veteran's multiple in-service blunt traumas, as opposed to concussive injuries.

The examiner opined that it was less likely as not that the Veteran's OSA was related to his active duty, as there was no objective evidence in the Veteran's service treatment records documenting OSA.  In addition, she opined that OSA was not etiologically related to any service-connected disorder, and that there was no objective evidence in the medical literature confirming the association of obstructive (not central) sleep apnea to TBI.

However, this examiner did not address the Veteran's reports that he began having sleep problems in service.  In addition, it was noted in the November 2013 VA opinion that blunt force trauma was a significant predictor of obstructive sleep apnea.  The August 2014 examiner was asked to opine on the effects of the Veteran's in-service blunt force trauma to his head as it related to OSA; however she did not provide such opinion.  As such, further opinion is necessary.

In terms of the Veteran's claim for entitlement to service connection for DVT as secondary to his service-connected residuals of TBI, the examiner was asked to reconcile the conflicting opinions of record.  These included opinions that the Veteran was obese as a result of residuals of his TBI.  

The examiner opined that the Veteran's DVT was not related to his military service, as she was unable to identify any objective evidence in his service treatment records documenting medical evaluation/management/treatment for DVT while the Veteran was on active duty.  In addition, the examiner found that DVT was not etiologically related to any service-connected disorder, as there was no objective evidence in the medical literature confirming the association of hypercoagulable state and DVT to TBI and/or a side effect of Elavil.  In providing her opinion, the examiner stated that her opinion was "[b]ased on review of all medical records available, including review of contradictory opinions provided by prior examiners in October 2000, September 2010, November 2010, April 2011, and November 2013, as well as the opinions provided by the private physician in October 2009; acknowledgement of the claim of the multiple blunt traumas the Veteran incurred during service; history and C&P exams conducted on 8/27/2014, including the C&P exam for TBI-review conducted on 8/27/2014..."  However, she did not address any specific findings of any of these opinions and records.  Instead, she found that the Veteran did not have TBI or postconcussive syndrome, but did not discuss any of the contents of the opinions of record.  As such, another opinion is needed.

With regard to the Veteran's claim for entitlement to service connection for DVT, the Board notes that the Veteran submitted a statement in May 2015 contending an additional specific theory of entitlement.  The Veteran's medical records indicated that he has been treated with testosterone therapy since 2006.  This therapy was recommended to treat his TBI, which was linked to deficiencies in testosterone levels.  The Veteran argued that the testosterone therapy caused the blood clots, which led to his DVT and pulmonary embolisms.  He noted that testosterone therapy had been substantially linked to blood clots which lead to DVTs and pulmonary embolisms.  On remand, an opinion should be obtained as to whether the Veteran's testosterone therapy caused blood clots or aggravated 

The Board finds that the claim for entitlement TDIU is inextricably intertwined with the claims remanded herein.  As such, adjudication of this issue must be deferred pending the outcome of the other issues on remand. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a claim for the second issue).)





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion from an examiner other than the examiner who provided the October 2014 opinion to determine the etiology of OSA.  If further examination is necessary, schedule the Veteran for such examination.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's OSA had its onset in service, or is otherwise the result of a disease or injury in service (the examiner must address the Veteran's contentions that he has had sleep difficulties since service, the Veteran's blunt force trauma to the head in service, and the November 2013 examiner's opinion that blunt force trauma was a significant predictor of obstructive sleep apnea);

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current OSA has been caused (in whole or in part) by his service-connected residuals of TBI; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's OSA has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of TBI.

If the Veteran's OSA has been aggravated by his service-connected service-connected residuals of TBI, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must address the opinions noting that the Veteran's obesity is a result of his TBI, and if obesity is found to be a residual of TBI, the examiner must opine whether his obesity as a residual of TBI, caused or aggravated his OSA (as set out in (b) and (c) above).  

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for OSA in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Request an addendum opinion from an examiner other than the examiner who provided the October 2014 opinion to determine the etiology of DVT.  If further examination is necessary, schedule the Veteran for such examination.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's DVT had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's DVT has been caused (in whole or in part) by his service-connected residuals of TBI, to include testosterone therapy the Veteran has been prescribed to treat his TBI;

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's DVT has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of TBI, to include testosterone therapy the Veteran has been prescribed to treat his TBI.

If the Veteran's DVT has been aggravated by his service-connected residuals of TBI, to include testosterone therapy the Veteran has been prescribed to treat his TBI,  the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must address the opinions noting that the Veteran's obesity is a result of his TBI, and if obesity is found to be a residual of TBI, the examiner must opine whether his obesity as a residual of TBI, caused or aggravated his DVT (as set out in (b) and (c) above).  The examiner must also address the Veteran's contentions that his testosterone therapy caused blood clots and resulted in DVT and pulmonary embolism (as set out in his statement submitted on May 4, 2015).

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for DVT in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


